— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Peter Q. Eschweiler, Commissioner of the Westchester County Department of Planning, dated August 26, 1987, which, after a hearing, found the petitioner guilty of misconduct and dismissed him from his employment.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
There was substantial evidence to support the finding of misconduct since the petitioner admitted that he prepared and filed a false insurance document with the County of Westchester and the petitioner lied to his superiors when first questioned about the origin of the certificate (see, Matter of Pell v Board of Educ., 34 NY2d 222). Nor can we say that the penalty of dismissal is so disproportionate to the offense as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., supra). Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.